[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                 FILED
                     FOR THE ELEVENTH CIRCUITU.S. COURT OF APPEALS
                       ________________________ ELEVENTH CIRCUIT
                                                               APR 8, 2010
                             No. 09-12897                      JOHN LEY
                         Non-Argument Calendar                   CLERK
                       ________________________

                   D. C. Docket No. 09-14038-CV-DLG

EDWARD FOX,


                                                          Petitioner-Appellant,

                                  versus


SECRETARY WALTER A. MCNEIL,
Florida Department of Corrections,

                                                        Respondent-Appellee.


                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      _________________________

                              (April 8, 2010)

Before EDMONDSON, WILSON and ANDERSON, Circuit Judges.

PER CURIAM:
      Edward Fox, a Florida state prisoner proceeding pro se, appeals the district

court’s denial of his 28 U.S.C. § 2254 petition for writ of federal habeas corpus as

barred by the one-year statute of limitations of the Antiterrorism and Effective

Death Penalty Act (“AEDPA”), Pub. L. No. 104-132, 110 Stat. 1214. See 28

U.S.C. § 2244(d). The district court granted a certificate of appealability (“COA”)

as to whether equitable tolling should apply because Fox alleged he was mentally

incompetent to file his petition in a timely manner. Upon review of the record and

the parties’ briefs, we affirm.

      We review de novo the district court’s determination that a habeas petition is

time-barred under 28 U.S.C. § 2244(d). Steed v. Head, 219 F.3d 1298, 1300 (11th

Cir. 2000). A district court’s legal decision that equitable tolling does not apply is

reviewed de novo. Id. A district court’s factual findings are reviewed for clear

error. Lawrence v. Florida, 421 F.3d 1221, 1224–25 (11th Cir. 2005). We

liberally construe pro se pleadings. Sibley v. Culliver, 377 F.3d 1196, 1200–01

(11th Cir. 2004).

      Fox advances two arguments. First, Fox argues that he was mentally

incompetent to stand trial, and that the state court erred by not conducting a

competency hearing. He contends that this error resulted in a violation of his

federal due process rights. Second, Fox asserts that he is entitled to an equitable



                                           2
tolling defense because he remained mentally incompetent to file any subsequent

post-conviction petitions in a timely fashion.

A. Fox’s State Competency Hearing Argument

       Our review is limited to the issues specified in the COA. Murray v. United

States, 145 F.3d 1249, 1250–51 (11th Cir. 1998); see 28 U.S.C. § 2253(c)(3).1 The

district court’s COA was granted to address the sole issue of equitable tolling.

Therefore, we find that Fox’s complaint regarding state law procedures at trial is

not a cognizable claim within the scope of the limited review specified in the COA.

B. Fox’s Equitable Tolling Argument

       The AEDPA imposes a one-year statute of limitations for petitioners in state

custody filing a § 2254 writ of habeas corpus. 28 U.S.C. § 2244(d)(1). The statute

of limitations begins to run following the latest of four possible events, including

the date on which judgment becomes final upon direct review. 28 U.S.C.

§ 2244(d)(1)(A). However, § 2244(d) is a statute of limitations, not a

jurisdictional bar, and therefore the time limit may be equitably tolled “because of

extraordinary circumstances that are both beyond [the petitioner’s] control and

unavoidable even with diligence.” Steed, 219 F.3d at 1300 (quotation and citation

omitted). The appellant bears the burden of establishing equitable tolling. Outler


       1
          28 U.S.C. § 2253(c)(3) explains, inter alia, that the COA must specifically indicate the
issues for review.

                                                3
v. United States, 485 F.3d 1273, 1280 (11th Cir. 2007) (per curiam). To discharge

his burden, he must demonstrate: (1) that he has been pursuing his rights diligently

and (2) that some extraordinary circumstance stood in his way and prevented

timely filing.” Johnson v. Fla. Dep’t. of Corr., 513 F.3d 1328, 1333 (11th Cir.

2008), cert. denied, 129 S. Ct. 348 (2008) (quotation and citation omitted).

      In Lawrence, we addressed whether a petitioner’s alleged mental

incompetence could serve as a basis for equitable tolling. 421 F.3d at 1226–27.

We held that an allegation of mental incompetence, without a showing of a causal

connection between the incompetence and the failure to file a timely application,

did not justify equitable tolling. Id.

      Fox did not demonstrate that he was mentally incompetent to file a federal

habeas corpus petition in a timely manner. The only document in the record that

addresses Fox’s mental status is an evaluation conducted by Dr. Steven Edney,

who opined that Fox was competent to stand trial in state court. Further, Fox was

able to file several pro se motions in state court for post-conviction relief, and

ultimately filed the present petition. Moreover, Fox has not pointed to any

evidence which indicates that equitable tolling is appropriate because of

“extraordinary circumstances.” Fox has also failed to establish a causal link

between his claims of mental incompetence and the untimely filing of his federal



                                           4
habeas corpus petition. Accordingly, we find that Fox has not met his burden to

prove that equitable tolling is appropriate, and we affirm the decision of the district

court.

         AFFIRMED.




                                           5